                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JERID S. MILLER,
                                  11                                                     Case No. 18-06070 BLF (PR)
                                                            Petitioner,
                                  12                                                     JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     COUNTY OF SANTA CRUZ,
                                  15                        Respondent.
                                  16

                                  17

                                  18              The Court has dismissed the instant action. A judgment of dismissal without
                                  19   prejudice is entered.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.
                                  22   Dated:       January 28, 2019                      ________________________
                                  23                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  24

                                  25

                                  26   Judgment
                                       P:\PRO-SE\BLF\HC.18\06070Miller_judgment
                                  27

                                  28
